Exhibit 10.1

 

NEITHER THIS OPTION, NOR THE SHARES OF CAPITAL STOCK FOR WHICH IT IS
EXERCISABLE, HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY
APPLICABLE STATE SECURITIES LAWS. NO TRANSFER OR ASSIGNMENT OF THIS OPTION, OR
THE SHARES ISSUABLE UPON ITS EXERCISE, MAY BE MADE IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH LAWS, OR THE AVAILABILITY OF
EXEMPTIONS FROM THE REGISTRATION PROVISIONS THEREOF IN RESPECT OF SUCH TRANSFER
OR ASSIGNMENT.

 

ALLIN CORPORATION

STOCK OPTION AGREEMENT [NON-ISO]

 

THIS AGREEMENT is entered into as of                      between ALLIN
CORPORATION, a Delaware corporation (the “Company”), and                     
(the “Optionee”), a non-employee director of the Company.

 

Recitals:

 

WHEREAS, the Board of Directors of the Company adopted the 2000 Stock Plan of
Allin Corporation (the “Plan”); and

 

WHEREAS, the shareholders of the Company approved the Plan on May 11, 2000; and

 

WHEREAS, under the terms and conditions set forth below and contained in the
Plan, the Company desires to offer and does hereby grant to the Optionee certain
options under the Plan that are not incentive stock options under section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

Provisions:

 

NOW, THEREFORE, in consideration of the mutual benefits hereinafter provided,
and each intending to be legally bound, the Company and the Optionee hereby
agree as follows:

 

1. Effect of the Plan. The stock options granted under this Agreement are
subject to all of the terms and conditions of the Plan, which are incorporated
by reference and made a



--------------------------------------------------------------------------------

part of this Agreement. If the Plan is amended, or to the extent an
inconsistency exists or is created between the terms of the Plan and this
Agreement, the provisions contained in the Plan will override inconsistent
provisions contained in this Agreement. The Optionee will abide by, and all of
the stock options granted hereunder to the Optionee will be subject to, all of
the provisions of the Plan and of this Agreement, together with all rules and
determinations from time to time issued by the Board of Directors of the Company
(the “Board”) who will administer the Plan.

 

2. Option Grant. The Company hereby grants to the Optionee the right to acquire
from the Company, upon the terms and conditions hereinafter set forth,
                     (000) shares of the Company’s Common Stock, par value $.01
per share (the “Stock”) for $             per share.

 

3. Periods of Exercise of Options. Subject to Paragraph 6, the stock option
rights of the Optionee granted hereunder may be exercised from time to time, on
or before                     , (the “Expiration Date”).

 

4. Who May Exercise. The stock option granted under this Agreement is not
transferable by the Optionee, otherwise than by will or the laws of descent and
distribution, and may be exercised during the Optionee’s lifetime only by the
Optionee or, in the event that the Optionee shall die or suffer a “total
disability” (as that term is defined in Section 13 of the Plan) while employed
by the Company, by the Optionee’s guardian or legal representative.

 

5. Manner of Exercise. The option rights may be exercised with respect to all or
any lesser number of whole shares then subject to such exercise (but only in
accordance with the provisions of this Agreement and such rules as the Board may
adopt) by the delivery of an executed copy of this Agreement to the Company,
accompanied by the full payment of the option price per share specified in
Paragraph 2 above, in any one or more of the following ways:

 

(a) in cash, including check, bank draft or money order; and/or



--------------------------------------------------------------------------------

(b) with the consent of the Board, by assignment and delivery to the Company of
shares of the Stock owned by the Optionee free and clear of all liens and
encumbrances and having a Fair Market Value, as defined in Section 5 of the Plan
and determined on the date of exercise, equal to the applicable exercise price
less any portion thereof paid in cash; provided, however, that the Board will
have the right in its absolute discretion to terminate, suspend, condition, or
otherwise modify the right of any Optionee to pay all or any portion of the
exercise price by the delivery of such Stock, at any time and from time to time.

 

In addition, the Optionee shall promptly pay any amount necessary to satisfy
applicable federal, state or local tax requirements upon notification of the
amount due. With the consent of the Board, the Optionee may pay such amounts in
shares of Stock previously owned by the Optionee, or a portion of the shares of
Stock that otherwise would be distributed to the Optionee upon exercise of the
stock option, or a combination of cash and shares of such Stock.

 

Upon compliance with all provisions of this Agreement, the Company will deliver
to the Optionee a certificate for such shares with all requisite transfer stamps
(if any) attached and containing such legend as the Board may direct.

 

6. Restrictions on Exercise. This stock option:

 

(a) may be exercised only with respect to whole shares;

 

(b) may not be exercised in whole or in part if such exercise or the delivery of
certificates representing shares purchased pursuant to this option would
constitute a violation of any applicable federal or state statute or regulation;

 

(c) may not be exercised in whole or in part, and no certificates representing
shares purchased pursuant to this option will be delivered, if any requisite
approval of any governmental authority having jurisdiction over the exercise of
such options or over the issuance of shares pursuant to such options shall not
have been secured. The Company covenants to use reasonable diligence to obtain
all such requisite approvals or consents;

 

(d) may not be exercised after the Expiration Date or, if sooner, after such
options terminate, as provided herein;



--------------------------------------------------------------------------------

(e) may not be exercised at any time when the Fair Market Value of the Stock, as
defined in Section 5 of the Plan, is less than the purchase price of the shares
pursuant to the option;

 

(f) may be exercised by the Optionee or the legal guardian (unless such exercise
would disqualify the option as an stock option), personal representative or
legatee of the Optionee, as appropriate, if the Optionee shall die or suffer a
“total disability” (as that term is defined in Section 13 of the Plan), but in
no case later than the date on which the option terminates.

 

(g) may be exercised only as to that portion of this option which has become
vested in accordance with Section 4 of the Plan;

 

7. Adjustments Upon Changes in Stock.

 

(a) In the event that the number of outstanding shares of Stock is changed by
any stock dividend, stock split or combination of shares, the number of shares
subject to this Plan and to stock options granted hereunder shall be
proportionately adjusted;

 

(b) In the event of any merger, consolidation or reorganization of the Company
with any other corporation or corporations, there shall be substituted, on an
equitable basis, for each share of Stock then subject to this Plan, whether or
not at the time subject to outstanding Stock Options, the number and kind of
shares of stock or other securities to which the holders of shares of the Stock
will be entitled pursuant to the transaction; and

 

(c) In the event of any other relevant change in the capitalization of the
Company, an equitable adjustment shall be made in the number of shares of Stock
then subject to this Plan, whether or not then subject to outstanding Stock
Options. In the event of any such adjustment, the exercise price per share shall
be proportionately adjusted.

 

8. Notices. All notices to the Company must be in writing, addressed and
delivered or mailed to Chief Financial Officer, Allin Corporation, 381 Mansfield
Avenue, Suite 400, Pittsburgh, Pennsylvania 15220-2751, and all notices to the
Optionee must be in writing, addressed and delivered or mailed to him or her at
the address shown on the records of the Company.

 

9. Withholding. Upon notification by the Company of the amount of any
withholding liability arising as a result of the exercise of options granted
hereunder, the Optionee hereby agrees (i) to remit to the Company within the
time period specified by the Company an amount equal to any taxes required to be
withheld by the Company under federal,



--------------------------------------------------------------------------------

state or local law with regard to the Optionee, or (ii) that the Company is
authorized to withhold from any wages, salary, bonus or other compensation
payable to the Optionee any taxes required to be withheld by the Company under
federal, state or local law with regard to the Optionee, as the Company, in its
sole discretion, shall choose.

 

10. Governing Law. This Agreement shall be governed under and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

 

11. Binding Effect. This Agreement shall be binding upon the parties hereto,
their successors, permitted assigns and legal representatives.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

WITNESS:

 

ALLIN CORPORATION

 

--------------------------------------------------------------------------------

 

By:

 

--------------------------------------------------------------------------------

   

Dean C. Praskach, Chief Financial Officer

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

   

Optionee